DISSENTING OPINION
To the Honorable Chief Justice and Justices of the Supreme Court of Pennsylvania:
BROWN, Member,
February 22, 2005 — A majority of the board has recommended to the Supreme Court that respondent be suspended for a period of two years. I recommended that respondent be suspended for one year and one day and write this dissent to explain the reasons for my recommendation.
I agree that respondent must be suspended for a significant length of time so that she must file a petition of *128reinstatement and subject herself to reinstatement hearing if she wishes to practice in the future.
In accordance with past cases decided by this court and the Disciplinary Board (see In re Anonymous No. 93 D.B. 1998, 535 disciplinary docket no. 3 (Pa. July 20, 1999), and In re Anonymous No. 73 D.B. 1995, no. 286 disciplinary docket no. 3 (Pa. Dec. 30, 1996), both cited on page 126 of the majority opinion, I would impose a suspension of one year and one day. While I agree respondent’s failure to participate in the disciplinary process is an aggravating factor, I do not believe it warrants the addition of another year suspension. By imposing a suspension of one year and one day, thus requiring a reinstatement hearing before respondent can again practice, the public interest is served, the disciplinary system is satisfied, and respondent can explain during her reinstatement hearing the reasons for her failure to actively participate in the disciplinary process.
For these reasons, I would recommend a suspension of one year and one day.
ORDER
And now, May 11,2005, upon consideration of the report and recommendations of the Disciplinary Board of the Supreme Court of Pennsylvania and dissenting opinion dated February 22,2005, it is hereby ordered that Paula M. Lappe be and she is suspended from the bar of this Commonwealth for a period of two years, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.